Case 5:17-cv-02547-JFW-KK Document 128 Filed 04/22/19 Page 1 of 4 Page ID #:5337



 1   ROBERT S. GIANELLI, #82116
     JOSHUA S. DAVIS, #193187
 2   ADRIAN J. BARRIO, #219266
     GIANELLI & MORRIS, A Law Corporation
 3   550 South Hope Street, Suite 1645
     Los Angeles, California 90071
 4   Tel: (213) 489-1600; Fax: (213) 489-1611
     rob.gianelli@gmlawyers.com
 5   joshua.davis@gmlawyers.com
     adrian.barrio@gmlawyers.com
 6
     CONAL DOYLE, #227554
 7   STEPHEN BEKE, #290972
     DOYLE LAW
 8   9401 Wilshire Blvd., Suite 608
     Beverly Hills, California 90212
 9   Tel: (310) 385-0567; Fax (310) 943-1780
     conal@conaldoylelaw.com
10   sbeke@conaldoylelaw.com
11   Attorneys for Plaintiffs, DAVID TRUJILLO,
     DEANNA HARDEN, on behalf of themselves
12   and all others similarly situated
13
14
15                        UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
17
18    DAVID TRUJILLO; DEANNA              )     Case No.: 5:17-cv-2547- JFW (KKx)
      HARDEN; on behalf of themselves and )     Assigned to Hon. John F. Walter, D7A
19    all others similarly situated,      )
                                          )
20                         Plaintiffs,    )     PROPER NAMES, UNUSUAL OR
                                          )     SCIENTIFIC TERMS, OR
21           v.                           )     ANY FOREIGN OR UNCOMMON
                                          )     WORDS THAT ARE LIKELY TO
22    UNITEDHEALTH GROUP INC.;            )     BE USED BY THE PARTIES AT
      UNITED HEALTHCARE SERVICES, )             THE PRETRIAL CONFERENCE
23    INC.; UNITEDHEALTHCARE              )     OR AT TRIAL.
      INSURANCE COMPANY;                  )
24                                        )     Pretrial Conference: May 3, 2019
                          Defendants.     )     Date: 8:30 a.m.
25    ________________________________ )
                                                Trial Date: May 28, 2019
26
27

28
Case 5:17-cv-02547-JFW-KK Document 128 Filed 04/22/19 Page 2 of 4 Page ID #:5338



 1         Plaintiffs provide the following correct spelling for proper names, unusual or
 2   scientific terms or any foreign or uncommon words that it anticipates are likely to be
 3   used by the parties at the pretrial conference or at trial.
 4   I. Medical Terms
 5         1.     Prosthetist- (“Pross” “the” “tist”)
 6         2.     Prosthetic- (“Pross” “thet” “ic”
 7         3.     Prosthesis- (“Pross” “thees” “is”)
 8         4.     HiFi Socket- common pronunciation
 9         5.     High Fidelity Socket- common pronunciation
10         6.     Ottobock- common pronunciation
11         7.     Ossur- (“Oh” “Sir”)
12         8.     i-limb (“eye” “limb”)
13         9.     i-limb quantum
14         10.    K-Level-common pronunciation
15         11.    Biodesigns-common pronunciation
16         12.    Disarticulation- (“diss” “ar” “tick” “ulation”)
17         13.    Minimum Specifications-common pronunciation
18         14.    Hanger-common pronunciation
19         15.    Myoelectric-common pronunciation
20         16.    Myo-common pronunciation
21         17.    Ischial- “Ish” “eee” “al”
22         18.    Kinesiology-“Kin” “eee” “siology”
23         19.    OPIE- “Oh Pee”
24         20.    Polypropylene- “Polly” “Pro” “Po” “Lean”
25         21.    Proximal-common pronunciation
26         22.    Distal-common pronunciation
27         23.    Alley-“Al” “eee”
28         24.    SACH- “sach”


                                                  1
Case 5:17-cv-02547-JFW-KK Document 128 Filed 04/22/19 Page 3 of 4 Page ID #:5339



 1            25.   Transfemoral-common pronunciation
 2            26.   Transradial-common pronunciation
 3            27.   Transhumeral-common pronunciation
 4            28.   Transtibial-common pronunciation
 5            29.   L-Codes-common pronunciation
 6            30.   PDAC-common pronunciation
 7
 8   II. Proper Names
 9
10      1.          David Trujillo
11      2.          Deanna Harden
12      3.          Logan Harden
13      4.          Randy Alley
14      5.          Richard Myers
15      6.          Sharon Kawai
16      7.          Gale Browning
17      8.          Arvin Gallanosa
18      9.          Julie Mueller
19      10.         Jeanette McDaniel
20      11.         Trinh Tran
21      12.         Amy Schneider
22      13.         Robert Shaw
23      14.         Jack Sanders
24      15.         Kevin Ericson
25      16.         Kevin Kleis
26      17.         Rene Lee
27      18.         Tiffany Quan
28      19.         Bill Alley


                                               2
Case 5:17-cv-02547-JFW-KK Document 128 Filed 04/22/19 Page 4 of 4 Page ID #:5340



 1      20.      Judy Fujimoto
 2
     DATED: April 22, 2019                        GIANELLI & MORRIS
 3                                                DOYLE LAW
 4
                                        By:       /s/ Joshua S. Davis
 5
                                                  ROBERT S. GIANELLI
 6                                                JOSHUA S. DAVIS
                                                  ADRIAN J. BARRIO
 7                                                Attorneys for Plaintiffs
 8
 9
10
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27

28


                                              3
